         Case 1:20-cv-05310-MHC Document 9 Filed 01/04/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 DONALD J. TRUMP, in his capacity as        )
 a candidate for President of the United    )
 States,                                    )
                                            )
        Plaintiff,                          ) CIVIL ACTION NO.
                                            ) 1:20-cv-05310-MHC
 v.                                         )
                                            )
 BRIAN P. KEMP, in his official             )
 capacity as Governor of the State of       )
 Georgia; BRAD RAFFENSPERGER, in )
 his official capacity as Georgia Secretary )
 of State,                                  )
                                            )
        Defendants.                         )

                           NOTICE OF APPEARANCE

      COMES NOW Charlene S. McGowan, Assistant Attorney General, and

hereby makes an entry of appearance in the above-styled action on behalf of

Defendants Governor Brian Kemp and Secretary of State Brad Raffensperger. Please

direct all further pleadings, notices, orders, and other matters to her at the following:

                    Office of the Attorney General
                    40 Capitol Square, SW
                    Atlanta, Georgia 30334
                    Telephone: (404) 458-3658
                    E-Mail: cmcgowan@law.ga.gov




                                           1
  Case 1:20-cv-05310-MHC Document 9 Filed 01/04/21 Page 2 of 4




Respectfully submitted, this 4th day of January, 2021.


                                /s/ Charlene S. McGowan
                                CHARLENE S. MCGOWAN 697316
                                Assistant Attorney General

                                Office of the Georgia Attorney General
                                40 Capitol Square SW
                                Atlanta, GA 30334
                                cmcgowan@law.ga.gov
                                Tel: 404-458-3658
                                Fax: 404-651-9325

                                Counsel for Defendants




                                  2
        Case 1:20-cv-05310-MHC Document 9 Filed 01/04/21 Page 3 of 4




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing has been formatted using Times New

Roman font in 14-point type in compliance with Local Rule 7.1(D).

                                     /s/Charlene S. McGowan
                                     Charlene S. McGowan
                                     Assistant Attorney General




                                       3
         Case 1:20-cv-05310-MHC Document 9 Filed 01/04/21 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing NOTICE

OF APPEARANCE with the Clerk of Court using the CM/ECF system, which will

send notification of such filing to counsel for the parties of record via electronic

notification.

      Dated: January 4, 2021.

                                      /s/ Charlene S. McGowan
                                      Charlene S. McGowan
                                      Assistant Attorney General




                                         4
